OPINION — AG — UNDER THE PROVISIONS OF 70 Ohio St. 1976 Supp. 6-103 [70-6-103], AND 70 Ohio St. 1976 Supp. 6-122 [70-6-122], PROVIDING FOR THE DISMISSAL OF TEACHERS FOR DESIGNATED GROUNDS, THE ACTS, OR INCIDENTS CONSTITUTING THE GROUNDS FOR DISMISSAL MUST BE ACTS OR INCIDENTS WHICH OCCURRED DURING THE PRESENT EMPLOYMENT AND CONTRACTUAL YEAR. ALLEGED ACTS OR INCIDENTS FROM PRIOR CONTRACTUAL YEARS CANNOT CONSTITUTE GROUNDS FOR DISMISSAL UNDER A PRESENT EMPLOYMENT CONTRACT. PRESENT EMPLOYMENT CONTRACTS ARE CONSIDERED TO BE ONLY THOSE CONTRACTS FOR THE PRESENT FISCAL SCHOOL YEAR AND DO NOT INCLUDE PRIOR YEARS PURSUANT TO CONTINUED EMPLOYMENT AS REFERRED IN 70 Ohio St. 1976 Supp. 6-101 [70-6-101], ONLY THAT FACTUAL INFORMATION WHICH IS RELEVANT, MATERIAL AND COMPETENT, AS MAY BE DETERMINED ON A CASE BY CASE BASIS, SHOULD BE CONSIDERED IN TEACHER DISMISSAL PROCEEDINGS. IN SUCH PROCEEDINGS, EVIDENCE OR INFORMATION RELATING TO PRIOR EMPLOYMENT CONTRACT YEARS CONDUCT OR INCIDENTS IS GENERALLY IN THE NATURE OF IRRELEVANT AND COLLATERAL EVIDENCE CLEARLY TENDS TO ESTABLISH OR REFUTE MATERIAL ISSUES OR FACTS IN DISPUTE, WHICH ISSUES CONCERN PRESENT GROUNDS FOR DISMISSAL, SUCH EVIDENCE MAY BE CONSIDERED. (R. THOMAS LAY) ** SEE: OPINION NO. 77-112 (1977) **